DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0152100) in view of Ishii et al. (US 2014/0009117)

Re Claim 1; Lim discloses an energy warehouse for providing reliable and sustainable power, said energy warehouse comprising: (Fig. 1)
an energy reservoir (160, Fig. 1, the detail of the energy reservoir is disclosed in Fig 2) comprising a plurality of modules (160A and 160B), said modules each comprising at least one energy storage system, at least one power converter (165A, 165B), and at least one control system (163A, 163B); 
said energy reservoir further comprising at least two switches (S1A,B-S3A,B); 
said energy reservoir in power (power is from node N1) and data (VSS1) transfer relation with at least one microgrid (164) and at least one bulk power system (200)
said at least two switches (S1A, S2A, S1B, S2B) connected to said at least one microgrid and at least one bulk power system; 

said plurality of modules comprising an at least partially heterogeneous array (some of the batteries are coupled in series and other in parallel. This makes a heterogeneous array ), said at least one energy storage system of each of said plurality of modules structured to store energy according to at least one of a plurality of large-scale energy storage techniques,(Fig. 2, storing energy is considered as at least one of the plurality of large-scale energy storage techniques)
Lee does not disclose an energy management system in input-output relation with said at least one control system in said plurality of modules, said energy management system disposed to: a) collect information from said at least one control system in said plurality of modules; b) process said information according to an optimization procedure; and c) manage and control said plurality of modules. 
However Ishii discloses an energy management system (15) in input-output relation with said at least one control system (14) in said plurality of modules, said energy management system disposed to: 
a) collect information from said at least one control system in said plurality of modules;(Par. 0056)
b) process said information according to an optimization procedure; and 
c) manage and control said plurality of modules. (Par. 0057)


Re Claim 2; Ishii discloses wherein said information collected by said energy management system comprises at least the ilities of said plurality of modules. (Par. 0056)

Re Claim 4; Ishii disclosed wherein said information collected by said energy management system comprises at least the power forecasts of the at least one microgrid and the at least one bulk power system. (Fig. 7-9 and Par 68-71)

Re Claim 5; Ishii disclose further comprising said energy management system processing said information according to at least an optimization procedure to determine an operating scenario. (Par.0069; Hence, by performing power demand prediction at the time of introduction of the system, it is preferable to form the power management system large enough to satisfy such necessity.)

Re Claim 6; Ishii disclose wherein said energy management system transmits a report to at least one operator (user) after processing said information and determining an operating scenario. (Fig. 16 and also see Par. 0105)


Re Claim 8; Ishii disclose wherein said energy management system manages and controls said plurality of modules by regulating at least the power quality management controls of said plurality of modules. (Par 0056-0057)

Re Claim 9; Lim discloses an energy warehouse for facilitating power wheeling, said energy warehouse comprising: (Fig. 1)
an energy reservoir (160, However the detail of the power storage device 160 is disclosed in Fig. 2) comprising a plurality of modules, (160A and 160B) said plurality of modules each comprising at least one energy storage system,(160A, 160B) at least one power converter, (165A and 165B) and at least one control system (163A and 163B); 
said energy reservoir further comprising at least one switch (S1A-S3A and S1B-S3B); said energy reservoir in power (power is transmitted at N1) and data transfer connection (VSS1) with at least one microgrid (the grid is coupled from the AC-DC converter 164) and at least one bulk power system (200, Fig 1) through said at least one switch; (Par. 0039).
said at least two switches (S1A, S2A, S1B, S2B) connected to said at least one microgrid and at least one bulk power system; 
said at least two switches operative to transfer information and power to and from said at least one microgrid and the at least one bulk power system, (the information transmitted between the battery and the bulk power system is to close the switch and charge the battery based on the battery threshold [0063-0064] and the information transmitted between the battery and the grid is during the grid failure and the discharging the battery to provide power to the grid [0068-70])

Lim does not necessarily disclose an energy management system in input-output relation with said at least one switch and said at least one control system in said plurality of modules, said energy management system structured and disposed to:
 a) collect information from the at least one microgrid and the at least one bulk power system through said at least one switch; 
b) process said information according to an optimization procedure to determine an operating scenario; and 
c) transmit a report to an operator. 
However Ishii discloses an energy management system in input-output relation with said at least one switch and said at least one control system in said plurality of modules, said energy management system structured and disposed to:
 a) collect information from the at least one microgrid and the at least one bulk power system through said at least one switch; (Par. 0056)
b) process said information according to an optimization procedure to determine an operating scenario; (Par. 0057) and 
c) transmit a report to an operator. (Fig. 16 and also see Par. 0105).
therefore it would have been obvious to one of the ordinary skill in the at the filing of the invention to have collected information from either the microgrid or the bulk power system 

Re Claim 10; Ishii discloses wherein said information collected by said energy management system comprises at least the power forecasts of the at least one microgrid and the at least one bulk power system. (Fig. 7-9 and Par 68-71)

Re Claim 11; The combination of Lim in view of Ishii discloses wherein said report comprises at least instructions to send energy to the at least one microgrid and the at least one bulk power system. 
The combination does not disclose comprising instruction to purchase or sell energy to the at least one micrigrid and the at least one bulk power system. 
However including instructions to purchase or sell energy to the microgrid and the at least bulk power system was known and it would have been obvious to have sold the excess energy to the grid in order to generate income. 

Re Claim 12; Ishii discloses wherein said information collected by said energy management system comprises at least the ilities and power quality management controls of said plurality of modules. (Par. 0056)

Re Claim 13; Ishii discloses wherein said energy management system is configured to manage and control said plurality of modules by regulating at least said power quality management controls of said plurality of modules. (Par 0056-0057)

Re Claim 14; Lim discloses wherein said plurality of modules comprises an at least partially heterogeneous array of modules, each module comprising at least one energy storage system disposed to store energy according to at least one of a plurality of large-scale energy storage techniques. (Fig. 2)

Re Claim 15; Ishii discloses wherein said optimization procedure comprises forecasting tasks, optimization tasks, and decision-making tasks. (Fig. 7-9 and Par 68-71)

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US 2016/0329713) Lim (US 2014/0152100) in view of Ishii et al. (US 2014/0009117)

Re Claim 16; Berard discloses a method for managing power wheeling between an energy warehouse (208 and 216) and a plurality of microgrids (PV coupled to converter 202 and Wind source coupled to converter 204) and a plurality of bulk power systems (Generator set 240 and diesel generator coupled to converter 206), performed by an energy management system, said method comprising: (Fig. 2).
collecting information with an energy management system (power interface device, Par. 0039) from a plurality of modules (Par. 0038-39; storage system 216 and 208 (e.g., one or more batteries) (Par. 0041 determine the frequency of the microgrid voltage and respond based on the 
the at least one microgrid and the at least one bulk power system connected to the energy reservoir (Fig. 2) 
selecting an operating scenario according to an optimization procedure; (Par. 0041 The power interface device 212 can determine power levels of the microgrid, such as surplus power generated by the power sources 202, 204, 206 or excess power demanded by the loads 210, 211 and adjust the frequency to communicate instructions to the elements to maintain stability of the microgrid 200)
communicating the desired function to the plurality of modules and at least two switches (218 and the switch coupled to 214); and controlling the operation of the plurality of modules for effectuating power wheeling. (Par. 0048)
Berard does not disclose at least one switch, the plurality of modules and at least one switch disposed within an energy reservoir; 
configuring the at least one switch to transfer information and power to and from the at least one microgrid and the at least one bulk power system, configuring the plurality of modules into a heterogenous array, each of the plurality of modules comprising at least one energy storage system disposed to store energy according to at least one of a plurality of large-scale energy storage techniques,
generating a report according to the operating scenario; 

the at least one microgrid and the at least one bulk power system connected to the energy reservoir through the at least one switch;
However, Lim discloses at least one switch, the plurality of modules and at least one switch disposed within an energy reservoir and the at least one microgrid and the at least one bulk power system connected to the energy reservoir through the at least one switch (Fig. 2).
said at least two switches (S1A, S2A, S1B, S2B) connected to said at least one microgrid and at least one bulk power system; 
said at least two switches operative to transfer information and power to and from said at least one microgrid and the at least one bulk power system, (the information transmitted between the battery and the bulk power system is to close the switch and charge the battery based on the battery threshold [0063-0064] and the information transmitted between the battery and the grid is during the grid failure and the discharging the battery to provide power to the grid [0068-70])
said plurality of modules comprising an at least partially heterogeneous array (some of the batteries are coupled in series and other in parallel. This makes a heterogeneous array ), said at least one energy storage system of each of said plurality of modules structured to store energy according to at least one of a plurality of large-scale energy storage techniques,(Fig. 2, storing energy is considered as at least one of the plurality of large-scale energy storage techniques)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled a switch to the energy storage device in order to connect/disconnect the storage device from the grid when needed.
The combination of Berard in view of Lim does not disclose generating a report according to the operating scenario; transmitting the report to an operator; 

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a report and then transmitted the report to the operation in order to adequately control the power transmission between the devices effectively. 


Re Claim 17; Ishii discloses wherein the energy management system is collecting information comprising at least the ilities and power quality management controls of the plurality of modules, and the power forecasts of the at least one microgrid and the at least one bulk power system. (Par. 0056)

Re Claim 18; The combination of Lim in view of Ishii discloses wherein said report comprises at least instructions to send energy to the at least one microgrid and the at least one bulk power system. 
The combination does not disclose comprising instruction to purchase or sell energy to the at least one micrigrid and the at least one bulk power system. 
However including instructions to purchase or sell energy to the microgrid and the at least bulk power system was known and it would have been obvious to have sold the excess energy to the grid in order to generate income. 

Re Claim 19; Berard discloses, wherein the energy management system manages and controls the plurality of modules by regulating the power quality management controls of the plurality of modules. 

Response to Arguments
4.	Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. Applicant argues Lim discloses an electrical generator 200, which is not the equivalent of a bulk power system, wherein switches connected thereto are operative to (200) of Lim. 
As stated in the outstanding Office Action the reference to Lim does not disclose specifically recited structural features, set forth in detail in the outstanding Office Action on page  Accordingly, the reference to Ishii is relied on as disclosing energy management system connected in input/output relation with at least one switch so as to collect information from the at least one microgrid (17) and at least one bulk power system (12). However, as further detailed in the Ishii the "bulk power system" is battery pack and as such not the equivalent of a bulk power system as described in Applicant's specification and recited in the amended claims. Moreover, Ishii does not specifically disclose or even suggest the one or more switches being operative to transfer both information and power to and from both the microgrid and the bulk power system in the form of the battery pack 12. 
However the examiner respectfully disagree. No where did the applicant define what a bulk power system. The most explaination the spec provided was on par 0008 “Typically, bulk power systems heavily rely on fossil fuels for power generation”


5.	In addition, the outstanding Office Action contends that Figure 2 of Lim discloses or teaches a plurality of modules comprising an at least partially heterogeneous array, wherein each module comprises at least one energy storage system disposed to store energy according to one of a plurality of large-scale energy storage techniques. Applicant respectfully disagrees a review of Figure 2 of the Lim reference does not in and of itself teach or suggest a heterogeneous array of modules wherein each of the modules are structured and/or configured to store energy according to any one of a plurality of large scale energy storage techniques. This is particularly true, since no part of the descriptive text in the Lim specification supports the noted contention in the outstanding Office Action, with regard to Figure 2. 
However the examiner respectfully disagree, A heterogeneous array is an array in which all the elements are not of the same type and since the some of the batteries are arranged in series and other in parallel, the configuration of either series and parallel and/or the combination changes the arrays configuration to the extent that they are different. 
Again, the applicant does not explain what heterogeneous array is or made of. 

In the rejection of claim 16-20 the outstanding Office Action relies on the primary reference to Berard in combination with Lim and Ishii. However, a thorough review of the Berard reference indicates a clear absence of a specific teaching or even a suggested disclosure of Applicant's invention, as now defined in amended independent claim 16, as well as the additional claims dependent thereon. More specifically, Berard, whether considered singularly or in combination with Lim and Ishii is absent the disclosure of a method for managing power wheeling between an energy warehouse and a plurality of microgrids and a plurality of bulk power systems. In more specific terms, the claimed method of Applicant's invention calls for the configuring of at least one switch to transfer both information and power to and from both at least one microgrid and at least one bulk power system. 
Also, the Berard, Lim and Ishii combination does not disclose a heterogeneous array of modules wherein each module may be configured to store energy according to at least one of a possible plurality of large-scale energy storage techniques. 
Yet additional differences of the claimed method embodiment of Applicant's invention calls for the selecting of at least one of a possible plurality of operating scenarios according to an optimization procedure. A review of the Berard reference does not disclose or suggest an energy storing system which is capable of operating on any one of a possible plurality of different operating scenarios. (For support see specification at page 13, paragraph line 11) Further, as set forth above, the references to Lim and Ishii do not overcome the noted deficiencies in the Berard reference of record.
The examiner respectfully disagrees and applies the same explanation above to this argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
03/01/2021